DETAILED ACTION

This is the initial Office action based on the application filed on May 22, 2020. Claims 1-20 are currently pending and have been considered below.


ALLOWANCE
Claims 1-20 are allowed over the prior art made of record.
	The closest prior art found such as Murphy et al (2020/0183913), Barrameda et al (2021/0359852) and Aleksandrovich et al (2021/0200747) describe auditing events.
However, the relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 8 and 15:
	“completing a first audit for a primary event type, the first audit generating a set of primary events; completing a second audit for a secondary event type, the second audit generating a draft set of secondary events and an auxiliary feed of un-joined secondary events; performing a join audit check on the auxiliary feed of un-joined secondary events and a set of flags, each flag in the set of flags indicating that a respective un-joined secondary event was properly joined; and replaying a subset of the un-joined secondary events in the auxiliary feed upon determining that the join audit check failed.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163